COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Judges Bray and Annunziata


JOHNNY ROBINSON
                                             MEMORANDUM OPINION *
v.   Record No. 0459-95-4                        PER CURIAM
                                             SEPTEMBER 19, 1995
EALEY, GIBSON, EALEY PLASTERING COMPANY, INC.
AND
AETNA CASUALTY AND SURETY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Michael W. Heaviside; Ashcraft & Gerel, on brief),
            for appellant.

            (Michael V. Durkin, on brief), for appellees.



     Johnny Robinson contends that the Workers' Compensation

Commission erred in finding that his November 16, 1993 change in

condition application was barred by the doctrine of res judicata.

 Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

     In AMP, Inc. v. Ruebush, 10 Va. App. 270, 274, 391 S.E.2d
879, 881 (1990), this Court held:
               Causation is an essential element which
          must be proven by a claimant in order to
          receive an award of compensation for an
          injury by accident under the Virginia
          Workers' Compensation Act. . . . A final
          judgment based on a determination by the
          commission on the issue of causation
          conclusively resolves the claim as to that
          particular injury. Thereafter, absent fraud
          or mistake, the doctrine of res judicata bars
          further litigation of that claim.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     In relying upon Ruebush to deny claimant's application, the

commission found as follows:
          [T]he claimant here now tries to relitigate
          the question of causation between the
          accident and his degenerative disc condition
          and disc herniation, precisely the same issue
          previously litigated and decided by Deputy
          Commissioner Gorman on August 26, 1993 and
          the Full Commission on April 4, 1994.
          Although the Opinions do not strictly state
          that those injuries were not caused by the
          accident, causation was then an issue and was
          unsuccessfully argued by the claimant.
          Having failed to prove causation regarding
          this injury at the earlier hearing, he cannot
          now revisit and relitigate that issue.
          Stated another way, the claimant may here
          have proved another period of disability, but
          even this period of disability is caused by
          an injury already determined to be unrelated
          to the occupational accident and results from
          a condition that is not the responsibility of
          the employer.

     In litigating his November 16, 1992 application, claimant

bore the burden of proving a causal link between his disc

condition and the October 27, 1992 industrial accident.   On April

4, 1994, the commission rendered final judgment on this issue,

ruling that claimant did not meet his burden.    Claimant did not

appeal this decision.   Thus, it became final.

     Claimant's November 16, 1993 change in condition application

requested compensation benefits for disability benefits beginning

August 28, 1993 resulting from the same disc condition that the

commission had previously ruled was not causally related to the

October 27, 1992 injury by accident.   In injury-by-accident

cases, the issue of causation is not subject to change.



                                 2
Therefore, once a final judgment is rendered, relitigation of

causation is barred by res judicata.   Ruebush, 10 Va. App. at

275, 391 S.E.2d at 881.

     Based upon this record and Ruebush, the commission did not

err as a matter of law in finding that the claimant's November

16, 1993 change in condition application was barred by res

judicata.

     For these reasons, we affirm the commission's decision.
                                    Affirmed.




                                3